

113 S2482 RS: North Pacific Fisheries Convention Implementation Act
U.S. Senate
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 621113th CONGRESS2d SessionS. 2482IN THE SENATE OF THE UNITED STATESJune 17, 2014Mr. Begich (for himself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 8, 2014Reported by Mr. Rockefeller, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo implement the Convention on the Conservation and Management of the High Seas Fisheries Resources
			 in the North Pacific Ocean, as adopted at Tokyo on February 24, 2012, and
			 for other purposes.1.Short titleThis Act may be cited as the
		  North Pacific Fisheries Convention Implementation Act.2.DefinitionsIn this Act:(1)Advisory CommitteeThe term Advisory Committee means the advisory committee established under section 3.(2)CommissionThe term Commission means the North Pacific Fisheries Commission established pursuant to the North Pacific Fisheries
			 Convention.(3)CommissionerThe term Commissioner means a U.S. Commissioner appointed under section 3.(4)Convention AreaThe term Convention Area means the waters of the high seas areas of the North Pacific Ocean, excluding the high seas areas
			 of the Bering Sea and other high seas areas that are surrounded by the
			 exclusive economic zone of a single nation, which are bounded to the south
			 by a continuous line beginning at the seaward limit of waters under the
			 jurisdiction of the United States around the Commonwealth of the Northern
			 Mariana Islands at 20 degrees North latitude, then proceeding East and
			 connecting the coordinates: 20°00’00”, 180°00’00”E/W; 10°00’00”N
			 180°00’00”E/W; 10°00’00”N, 140°00’00”W; 20°00’00”N, 140°00’00”W; and
			 thence East to the seaward limit of waters under the fisheries
			 jurisdiction of Mexico.(5)CouncilThe term Council means the Western Pacific Fishery Management Council, the Pacific Fishery Management Council, or
			 the North Pacific Fishery Management Council.(6)Exclusive economic zoneThe term exclusive economic zone means the zone established by Presidential Proclamation Numbered 5030 of March 10, 1983.(7)Fisheries resources(A)In generalThe term fisheries resources means all fish, mollusks, crustaceans, and other marine species caught by a fishing vessel within
			 the Convention Area.(B)ExclusionsThe term fisheries resources does not include—(i)sedentary species insofar as they are subject to the sovereign rights of coastal nations
			 consistent with Article 77, paragraph 4 of the 1982 Convention and
			 indicator species of vulnerable marine ecosystems as listed in, or adopted
			 pursuant to, Article 13, paragraph 5 of the North Pacific Fisheries
			 Convention;(ii)catadromous species;(iii)marine mammals, marine reptiles, or seabirds; or(iv)other marine species already covered by pre-existing international fisheries management instruments
			 within the area of competence of such instruments.(8)Fishing activities(A)In generalThe term fishing activities means—(i)the actual or attempted searching for, catching, taking, or harvesting of fisheries resources;(ii)engaging in any activity that can reasonably be expected to result in the locating,
			 catching, taking, or harvesting of fisheries resources for any purpose;(iii)the processing of fisheries resources at sea;(iv)the transhipment of fisheries resources at sea or in port; and(v)any operation at sea in direct support of, or in preparation for, any activity described in
			 clauses (i) through (iv), including transshipment.(B)ExclusionsThe term fishing activities does not include any operation related to an emergency involving the health or safety of a crew
			 member or the safety of a fishing vessel.(9)Fishing vesselThe term fishing vessel means any vessel used or intended for use for the purpose of engaging in fishing activities,
			 including a processing vessel, a support ship,
			 a carrier vessel, or any other vessel directly engaged in such fishing
			 activities.(10)North Pacific Fisheries ConventionThe term North Pacific Fisheries Convention means the Convention on the Conservation and Management of the High Seas Fisheries Resources in
			 the North Pacific Ocean (including any annexes, amendments, or protocols
			 that are in force, or have come into force) for the United States, which
			 was adopted at Tokyo on February 24, 2012.(11)PersonThe term person means—(A)any individual, whether or not a citizen or national of the United States;(B)any corporation,
			 partnership, association, or other entity, whether or not organized or
			 existing under the laws of any State; and(C)any Federal, State, local,
			 tribal, or foreign government or any entity of such government.(12)SecretaryThe term Secretary means the Secretary of Commerce.(13)StateThe term State means each of the several States of the United States, the District of Columbia, the Commonwealth
			 of the Northern Mariana Islands, and any other commonwealth, territory, or
			 possession of the United States.(14)TransshipmentThe term transshipment means the unloading of any fisheries resources taken in the Convention Area from 1 fishing vessel
			 to another fishing vessel either at sea or in port.(15)1982 ConventionThe term 1982 Convention means the United Nations Convention on the Law of the Sea of 10 December 1982.3.Appointment of United States Commissioner(a)AppointmentThe United States shall be represented on the Commission by 1
					U.S.
			 Commissioner. The President shall appoint an individual to serve on the
			 Commission at the pleasure of the President. In making an appointment,
			 the President
			 shall select an individual who is knowledgeable
			 or
			 experienced concerning fisheries resources in the North Pacific
			 Ocean.(b)Alternate CommissionersThe Secretary of State, in consultation with the Secretary, may designate from time to time and for
			 periods of time considered
					appropriate an alternate Commissioner
			 to the Commission. An alternate Commissioner may exercise
			 all powers and duties of
			 a Commissioner in the absence of a Commissioner appointed
			 under subsection (a) for whatever reason.(c)Administrative matters(1)Employment statusAn individual serving as a Commissioner, or an alternative Commissioner, other than an officer or
			 employee of the United States
			 Government, shall not be considered a Federal employee, except for the
			 purposes of injury compensation or tort claims liability as provided in
			 chapter 81 of title 5, United States Code, and chapter 171 of title 28,
			 United States Code.(2)CompensationAn individual serving as a Commissioner or an alternate Commissioner, although an
			 officer of the United States while so serving, shall receive no
			 compensation for the individual’s services as such Commissioner or
			 alternate Commissioner.(3)Travel expenses(A)In generalThe Secretary of State shall pay the necessary travel expenses of a Commissioner or an alternate
			 Commissioner in accordance with the Federal
			 Travel Regulations and sections 5701, 5702, 5704 through 5708, and 5731 of
			 title 5, United States Code.(B)ReimbursementThe Secretary may reimburse the Secretary of State for amounts expended by the Secretary of State
			 under this paragraph.(d)Advisory committee(1)Establishment of permanent advisory committee(A)MembershipThere is established an advisory committee which shall be composed of—(i)an individual that is a resident of Alaska appointed by the North Pacific Fishery Management
			 Council;(ii)an individual appointed by the Pacific Fishery Management Council;(iii)an individual appointed by the Western Pacific Fishery Management Council; and(iv)2 individuals appointed by the Secretary, including—(I)an Alaska Native, a Native Hawaiian, a native-born inhabitant of any possession of the United
			 States in the Pacific Ocean, or a member of a Pacific Northwest tribe; and(II)a marine fisheries scientist that is a resident of a State the adjacent exclusive economic zone for
			 which is bounded by the Convention Area.(B)Terms and privilegesEach member of the Advisory Committee shall serve for a term of 2
			 years and shall be eligible for reappointment. The Commissioner shall
			 notify in advance the Advisory
			 Committee of each meeting of the Commission.	The 
			 Advisory Committee may attend each meeting and may  examine and be heard
			 on all proposed programs of investigation, reports,
			 recommendations, and regulations of the Commission.(C)ProceduresThe Advisory
			 Committee shall determine its organization and
			 prescribe its practices and procedures for carrying out its functions
			 under this Act, the North Pacific Fisheries Convention, and the
			 Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).
			 The Advisory Committee shall publish and make available to the public a
			 statement of its organization, practices, and procedures. A majority of
			 the members of the Advisory Committee shall constitute a quorum to conduct
			 business. Meetings of the Advisory Committee, except when in executive
			 session, shall be open to the public. Prior notice of each non-executive
			 meeting shall be
			 made public in a timely fashion. The Advisory Committee shall not be
			 subject to the Federal Advisory Committee Act (5 U.S.C. App.).(D)Provision of informationThe Secretary and the Secretary of State shall furnish the Advisory Committee with relevant
			 information concerning fisheries resources and international fishery
			 agreements.(2)Administrative matters(A)Support servicesThe Secretary shall provide to the Advisory Committee in a timely manner such administrative and
			 technical support services as are necessary to function effectively.(B)Compensation; status; expensesAn individual appointed to serve as a member of the Advisory Committee—(i)shall serve without pay, but while away from the individual’s home or regular place of business in
			 the performance of services for the Advisory Committee shall be allowed
			 travel expenses, including per diem in lieu of subsistence, in the same
			 manner as a person employed intermittently in the Government service is
			 allowed expenses under section 5703 of title 5, United States Code; and(ii)shall not be considered a Federal employee, except for the purposes of injury compensation or tort
			 claims liability as provided in chapter 81 of title 5, United States Code,
			 and chapter 171 of
			 title 28, United States Code.(e)Memorandum of understandingFor fisheries resources in the Convention Area, the Secretary, in coordination with the
			 Secretary of State, shall develop a memorandum of understanding with the
			 Western Pacific, Pacific, and North Pacific Fishery Management Councils,
			 that clarifies the role of each relevant Council with respect
			 to—(1)participation in U.S. delegations to international fishery organizations in the Pacific
			 Ocean, including government-to-government consultations;(2)providing formal recommendations to the Secretary and the Secretary of State regarding necessary
			 measures for both domestic and foreign vessels fishing for fisheries
			 resources;(3)coordinating positions with the U.S. delegation for presentation to the appropriate
			 international fishery organization; and(4)recommending those domestic fishing regulations that are consistent with the actions of the
			 international fishery organization, for approval and implementation under
			 the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1801 et seq.).4.Authority and responsibility of the Secretary of StateThe Secretary of State may—(1)receive and transmit, on behalf of the United States, reports, requests, recommendations,
			 proposals, decisions, and other communications of and to the Commission;(2)in consultation with the Secretary, approve, disapprove, object to, or withdraw objections to
			 bylaws
			 and rules, or amendments thereof, adopted by the Commission;(3)with the
			 concurrence of the Secretary, approve or disapprove the general annual
			 program of the Commission with respect to conservation and management
			 measures and other measures proposed or adopted in accordance with the
			 North Pacific Fisheries Convention; and(4)act upon, or refer to other appropriate authority, any communication under paragraph (1).5.Rulemaking authority of the Secretary of Commerce(a)Promulgation of regulationsThe Secretary, in consultation with the Secretary of State and, with respect to enforcement
			 measures, the Secretary of the department in which the Coast Guard is
			 operating, is authorized to promulgate such regulations as may be
			 necessary to carry out the U.S. international obligations under
			 the North Pacific Fisheries Convention and this Act, including
			 recommendations and
			 decisions adopted by the Commission. If the Secretary has
			 discretion in the implementation of 1 or more measures adopted by the
			 Commission that would govern fisheries resources under the authority of a
			 Regional
			 Fishery Management Council, the Secretary may promulgate, to the extent
			 practicable
			 within the implementation schedule of the North Pacific Fisheries
			 Convention and any
			 recommendations and decisions adopted by the Commission, such
			 regulations in accordance with the procedures established by the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801
			 et seq.).(b)Rule of constructionRegulations promulgated under subsection (a) shall be applicable only to a person, a fishing
			 vessel,
			 or fisheries resources  covered by the North Pacific Fisheries Convention
			 or this Act.(c)Judicial review of regulations(1)In generalRegulations promulgated by the Secretary under this Act shall be subject to judicial review to the
			 extent authorized by, and in accordance with, chapter 7 of title 5, United
			 States Code, if a
			 petition for such review is filed not later than 30 days after the date on
			 which
			 the regulations are promulgated or the action is published in the Federal
			 Register, as applicable.(2)ResponsesNotwithstanding any other provision of law, the Secretary shall file a response to any petition
			 filed in accordance with paragraph (1), not later than 30 days after
			 the date the Secretary is served with that petition, except that the
			 appropriate court may extend the period for filing such a response upon a
			 showing by the Secretary of good cause for that extension.(3)Copies of administrative recordA response of the Secretary under paragraph (2) shall include a copy of the administrative record
			 for the regulations that are the subject of the petition.(4)Expedited hearingsUpon a motion by the person who files a petition under this subsection, the appropriate court shall
			 assign the matter for hearing at the earliest possible date.6.Enforcement(a)In generalThe Secretary and the Secretary of the department in which the Coast Guard is operating—(1)shall administer and enforce this Act and any regulations issued under this Act, except to the
			 extent otherwise provided for in the Magnuson-Stevens Fishery Conservation
			 and Management Act (16 U.S.C. 1801 et seq.); and(2)may request and utilize on a reimbursed or non-reimbursed basis the assistance, services,
			 personnel, equipment, and facilities of other Federal departments and
			 agencies in the administration and enforcement of this Act.(b)Additional authorityThe Secretary may conduct, and may request and utilize on a reimbursed or non-reimbursed basis the
			 assistance,
			 services, personnel, equipment, and facilities of other Federal
			 departments and agencies in—(1)scientific, research, and other programs under this Act;(2)fishing operations and biological experiments for purposes of scientific
			 investigation or other purposes necessary to implement the North Pacific
			 Fisheries Convention;(3)the collection, utilization, and disclosure of such information as may be necessary to implement
			 the North Pacific Fisheries Convention, subject to sections 552 and 552a
			 of title 5,
			 United States Code, and section 402(b) of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1881a(b));(4)if recommended by the Commissioners or proposed by a Council with authority over the
			 relevant fisheries, the assessment and collection of fees, not to exceed
			 3 percent of the ex-vessel value of fish harvested by vessels of the
			 United States in fisheries managed pursuant to this Act, to recover the
			 actual costs to the United States of management and enforcement under this
			 Act, which shall be deposited as an offsetting collection in, and credited
			 to, the account providing appropriations to carry out the functions of the
			 Secretary under this Act; and(5)the issuance of permits to owners and operators of U.S. vessels to fish in the	Convention Area
			 seaward of the U.S. exclusive economic zone, under such
			 terms and conditions as the Secretary may prescribe, including the period
			 of time that a permit is valid.(c)Consistency with other lawsThe Secretary shall ensure the consistency, to the extent practicable, of fishery management
			 programs administered under this Act, the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1801 et seq.), the Tuna
			 Conventions Act of 1950 (16 U.S.C. 951 et seq.), the South Pacific Tuna
			 Act of 1988 (16
			 U.S.C. 973 et seq.), section 401 of Public Law 108–219 (16 U.S.C. 1821
			 note) (relating to Pacific albacore tuna), the Atlantic Tunas Convention
			 Act (16 U.S.C. 971 et seq.), and the Western and Central Pacific Fisheries
			 Convention Implementation Act (16 U.S.C. 6901 et seq.).(d)Secretarial actionsExcept as provided under subsection (e), the Secretary and the Secretary of the department in which
			 the Coast Guard is operating shall
			 prevent any person from violating this Act in the same manner, by the same
			 means, and with the same jurisdiction, powers, and duties as though
			 sections 308 through 311 of the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1858, 1859, 1860, 1861) were incorporated into
			 and
			 made a part of this Act. Any person that violates any provision of this
			 Act is subject to the penalties and entitled to the privileges and
			 immunities provided in the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1801 et seq.) in the same manner, by the same
			 means, and with the same jurisdiction, power, and duties as though
			 sections 308 through 311 of that Act (16 U.S.C. 1858,	1859, 1860, 1861)
			 were
			 incorporated into and made a part of this Act.(e)Jurisdiction of the courts(1)In generalSubject to paragraphs (2) and (3), the district courts of the United States shall have exclusive
			 jurisdiction over any case or
			 controversy arising under the provisions of this Act, and any such court
			 may at any time—(A)enter restraining orders or prohibitions;(B)issue warrants, process in rem, or other process;(C)prescribe and accept satisfactory bonds or other security; and(D)take such other actions as are in the interest of justice.(2)Hawaii and Pacific insular areasIn the
			 case of Hawaii or any possession of the United States in the Pacific
			 Ocean, the appropriate court is the United States District Court for the
			 District of Hawaii, except that—(A)in the case of Guam and Wake Island, the appropriate court is the United States District Court for
			 the District of Guam; and(B)in the case of the Northern Mariana Islands, the appropriate court is the United States District
			 Court for the District of the Northern Mariana Islands.(3)ConstructionEach violation shall be a separate offense and the offense shall be deemed to have been committed
			 not only in the district where the violation first occurred, but also in
			 any other district authorized by law. Any offense not committed in any
			 district is subject to the venue provisions of section 3238 of title 18,
			 United States Code.(f)Confidentiality(1)In generalAny information submitted to the Secretary in compliance with any requirement under this Act shall
			 be confidential and may not be disclosed, except—(A)to a Federal employee who is responsible for administering, implementing, and enforcing this Act;(B)to the Commission, in accordance with requirements in the North Pacific Fisheries Convention and
			 decisions of the
			 Commission, and, insofar as possible, in accordance with an agreement with
			 the Commission that prevents public disclosure of the identity or business
			 of any person;(C)to State or Marine Fisheries Commission employees pursuant to an agreement with the Secretary that
			 prevents public disclosure of the identity or business or person;(D)when required by court order; or(E)when the Secretary has obtained written authorization from the person submitting such information
			 to release such information to another person for a reason not otherwise
			 provided
			 for in this paragraph, and such release does not violate other
			 requirements of this Act.(2)Use of information(A)In generalExcept as provided under subparagraph (B), the Secretary shall promulgate regulations regarding the
			 procedures the Secretary considers necessary to preserve the
			 confidentiality of information submitted under this Act.(B)ExceptionThe Secretary may
			 release or make public information submitted under this Act if the
			 information is in any aggregate or summary
			 form that does not directly or indirectly disclose the identity or
			 business of any person.(3)Rule of constructionNothing in this subsection shall be interpreted or
			 construed to prevent the use for conservation and management purposes by
			 the Secretary of any information submitted under this Act.7.Prohibited acts(a)In generalIt is unlawful for any person—(1)to violate any provision of this Act or any regulation or permit issued pursuant to this Act;(2)to use any fishing vessel to engage in fishing activities after the revocation, or during the
			 period of
			 suspension, on an applicable permit issued pursuant to this Act;(3)to refuse to permit any officer authorized to enforce the provisions of this Act to board a fishing
			 vessel subject to such person’s control for the purposes of conducting any
			 search, investigation, or inspection in connection with the enforcement of
			 this Act or any regulation, permit, or the North Pacific Fisheries
			 Convention;(4)to forcibly assault, resist, oppose, impede, intimidate, or interfere with any such authorized
			 officer in the conduct of any search, investigation, or inspection in
			 connection with the enforcement of this Act or any regulation, permit, or
			 the North Pacific Fisheries Convention;(5)to resist a lawful arrest for any act prohibited by this Act;(6)to knowingly and willfully ship, transport, offer for sale, sell, purchase, import, export, or have
			 custody, control, or
			 possession of, any fisheries resources taken or retained in violation of
			 this Act or any
			 regulation, permit, or agreement referred to in paragraph (1) or (2);(7)to interfere with, delay, or prevent, by any means, the apprehension or arrest of another person,
			 knowing that such other person has committed any act prohibited by this
			 section;(8)to knowingly and willfully submit to the Secretary false information (including false information
			 regarding the capacity and extent to which a United States fish processor,
			 on an annual basis, will process a portion of the optimum yield of a
			 fishery that will be harvested by fishing vessels of the United States),
			 regarding any matter that the Secretary is considering in the course of
			 carrying out this Act;(9)to forcibly assault, resist, oppose, impede, intimidate, sexually harass, bribe, or interfere with
			 any observer on a vessel under this Act, or any data collector employed by
			 or
			 under contract to any person to
			 carry out responsibilities under this Act;(10)to engage in fishing activities in violation of any regulation adopted pursuant to this Act;(11)to knowingly and willfully ship, transport, purchase, sell, offer for sale, import, export, or have
			 in custody, possession,
			 or control any fisheries resources taken or retained in violation of such
			 regulations;(12)to fail to make, keep, or furnish any catch returns, statistical records, or other reports required
			 by regulations adopted pursuant to this Act to be made, kept, or
			 furnished;(13)to fail to stop a vessel upon being hailed and instructed to stop by a duly authorized official of
			 the United States; or(14)to import, in violation of any regulation adopted pursuant to this Act, any
			 fisheries resources in
			 any form of those species subject to regulation pursuant to a
			 recommendation, resolution, or decision of the Commission, or any
			 fisheries resources in
			 any form not under regulation but under investigation by the Commission,
			 during the period such fisheries resources have been denied entry in
			 accordance with the
			 provisions of this Act.(b)Entry certificationIn the case of any fisheries resources described in subsection (a) offered for entry into the
			 United States, the
			 Secretary shall require proof satisfactory to the Secretary
			 that such fisheries resources are not ineligible for such entry under the
			 terms of this Act.8.Cooperation in carrying out Convention(a)Federal and State agencies; private institutions and organizationsThe Secretary may cooperate with any Federal agency, any public or private
			 institution or organization within the United States or abroad, and,
			 through the Secretary of State, a duly authorized official of the
			 government of any party to the North Pacific Fisheries Convention, in
			 carrying out
			 responsibilities under this Act.(b)Scientific and other programs; facilities and personnelEach Federal agency is authorized, upon the request of the Secretary, to cooperate in the conduct
			 of scientific and other programs and to furnish facilities and personnel
			 for the purpose of assisting the Commission in carrying out its duties
			 under the North Pacific Fisheries Convention.(c)Sanctioned fishing operations and biological experimentsNothing in this Act, or in the laws of any State, prevents the Secretary or the
			 Commission from—(1)conducting or authorizing the conduct of fishing operations and biological experiments at any time
			 for purposes of scientific investigation; or(2)discharging any other duties prescribed by the North Pacific Fisheries Convention.(d)State jurisdiction not affectedExcept as provided in subsection (e), nothing in this Act shall be construed to
			 diminish or to increase the jurisdiction of any State in the territorial
			 sea of the United States.(e)Application of regulations(1)In generalRegulations promulgated under this Act shall apply within the boundaries of any
			 State bordering on the Convention Area if—(A)the Secretary has
			 provided notice to the State;(B)the State does not request a formal agency
			 hearing; and(C)the Secretary determines that the State—(i)has not, within a reasonable period of time after the promulgation of regulations under this
			 Act, enacted laws that implement the
			 recommendations of the Commission within the boundaries of the State; or(ii)has enacted laws that implement the recommendations of the Commission
			 within the boundaries of the State that—(I)are less restrictive than the regulations promulgated under this Act; or(II)are not effectively enforced.(2)Determination by SecretaryThe regulations promulgated under this Act shall apply until the Secretary
			 determines that the State is effectively enforcing within that State's
			 boundaries
			 measures that are as restrictive or more restrictive than the regulations
			 promulgated
			 under this Act.(3)Formal agency hearingIf a State requests a formal agency hearing, the Secretary shall not apply the regulations
			 promulgated under this Act within that State’s
			 boundaries unless the hearing record supports a determination under
			 clause (i) or (ii) of paragraph (1)(C).(f)Review of State laws and regulationsTo ensure that the purposes of subsection (e) are carried out, the Secretary shall undertake a
			 continuing review of the laws of each State to which
			 subsection (e) applies or may apply and the extent to which such laws and
			 regulations are enforced.9.Territorial participationThe Secretary of State shall ensure participation in the Commission and its subsidiary bodies by
			 the Commonwealth of the Northern Mariana Islands to the same extent
			 provided to the territories of other nations.10.Exclusive economic zone notificationMasters of commercial fishing vessels of nations fishing under the management authority
			 of the North Pacific Fisheries Convention that do not carry vessel
			 monitoring
			 systems capable of communicating with U.S. enforcement
			 authorities shall, prior to  or as soon as reasonably possible after,
			 entering and transiting the exclusive economic zone bounded by the
			 Convention Area—(1)notify the U.S. Coast Guard of the name, flag state, location, route, and destination of
			 the vessel and of the circumstances under which it will enter U.S. waters;(2)ensure that all fishing gear on board the vessel is stowed below deck or otherwise removed from the
			 place it is normally used for fishing activities and placed where it is
			 not
			 readily available for fishing activities; and(3)if requested by an enforcement officer, proceed to a specified location so that a vessel
			 inspection can be conducted.11.Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Commerce such sums as may be necessary
			 to carry out this Act and to pay the United States contribution to the
			 Commission under Article 12 of the North Pacific Fisheries Convention.1.Short titleThis Act may be cited as the
		  North Pacific Fisheries Convention Implementation Act.2.DefinitionsIn this Act:(1)Advisory CommitteeThe term Advisory Committee means the advisory committee established under section 3.(2)CommissionThe term Commission means the North Pacific Fisheries Commission established pursuant to the North Pacific Fisheries
			 Convention.(3)CommissionerThe term Commissioner means a U.S. Commissioner appointed under section 3.(4)Convention AreaThe term Convention Area means the waters of the high seas areas of the North Pacific Ocean, excluding the high seas areas
			 of the Bering Sea and other high seas areas that are surrounded by the
			 exclusive economic zone of a single nation, which are bounded to the south
			 by a continuous line beginning at the seaward limit of waters under the
			 jurisdiction of the United States around the Commonwealth of the Northern
			 Mariana Islands at 20 degrees North latitude, then proceeding East and
			 connecting the coordinates: 20°00’00”, 180°00’00”E/W; 10°00’00”N
			 180°00’00”E/W; 10°00’00”N, 140°00’00”W; 20°00’00”N, 140°00’00”W; and
			 thence East to the seaward limit of waters under the fisheries
			 jurisdiction of Mexico.(5)CouncilThe term Council means the Western Pacific Regional Fishery Management Council, the Pacific Fishery Management
			 Council, or
			 the North Pacific Fishery Management Council.(6)Exclusive economic zoneThe term exclusive economic zone means the zone established by Presidential Proclamation Numbered 5030 of March 10, 1983.(7)Fisheries resources(A)In generalThe term fisheries resources means all fish, mollusks, crustaceans, and other marine species caught by a fishing vessel within
			 the Convention Area.(B)ExclusionsThe term fisheries resources does not include—(i)sedentary species insofar as they are subject to the sovereign rights of coastal nations
			 consistent with Article 77, paragraph 4 of the 1982 Convention and
			 indicator species of vulnerable marine ecosystems as listed in, or adopted
			 pursuant to, Article 13, paragraph 5 of the North Pacific Fisheries
			 Convention;(ii)catadromous species;(iii)marine mammals, marine reptiles, or seabirds; or(iv)other marine species already covered by pre-existing international fisheries management instruments
			 within the area of competence of such instruments.(8)Fishing activities(A)In generalThe term fishing activities means—(i)the actual or attempted searching for, catching, taking, or harvesting of fisheries resources;(ii)engaging in any activity that can reasonably be expected to result in the locating,
			 catching, taking, or harvesting of fisheries resources for any purpose;(iii)the processing of fisheries resources at sea;(iv)the transhipment of fisheries resources at sea or in port; or(v)any operation at sea in direct support of, or in preparation for, any activity described in
			 clauses (i) through (iv), including transshipment.(B)ExclusionsThe term fishing activities does not include any operation related to an emergency involving the health or safety of a crew
			 member or the safety of a fishing vessel.(9)Fishing vesselThe term fishing vessel means any vessel used or intended for use for the purpose of engaging in fishing activities,
			 including a processing vessel, a support ship,
			 a carrier vessel, or any other vessel directly engaged in such fishing
			 activities.(10)North Pacific Fisheries ConventionThe term North Pacific Fisheries Convention means the Convention on the Conservation and Management of the High Seas Fisheries Resources in
			 the North Pacific Ocean (including any annexes, amendments, or protocols
			 that are in force, or have come into force) for the United States, which
			 was adopted at Tokyo on February 24, 2012.(11)PersonThe term person means—(A)any individual, whether or not a citizen or national of the United States;(B)any corporation,
			 partnership, association, or other entity, whether or not organized or
			 existing under the laws of any State; or(C)any Federal, State, local,
			 tribal, or foreign government or any entity of such government.(12)SecretaryThe term Secretary means the Secretary of Commerce.(13)StateThe term State means each of the several States of the United States, the District of Columbia, the Commonwealth
			 of the Northern Mariana Islands, and any other commonwealth, territory, or
			 possession of the United States.(14)Straddling stockThe term straddling stock means a stock of fisheries resources which migrates between, or occurs in, the economic exclusion
			 zone of 1 or more parties to the Convention and the Convention Area.(15)TransshipmentThe term transshipment means the unloading of any fisheries resources taken in the Convention Area from 1 fishing vessel
			 to another fishing vessel either at sea or in port.(16)1982 ConventionThe term 1982 Convention means the United Nations Convention on the Law of the Sea of 10 December 1982.3.Appointment of U.S. Commissioners(a)Appointment(1)In generalThe United States shall be represented on the Commission by not more than 5 U.S. Commissioners. In
			 making each appointment, the President shall select a Commissioner from
			 among individuals who are knowledgeable or experienced concerning
			 fisheries resources in the North Pacific Ocean.(2)RepresentationAt least 1 of the Commissioners shall be—(A)serving at the pleasure of the President, an officer or employee of—(i)the Department of Commerce;(ii)the Department of State; or(iii)the United States Coast Guard; and(B)the chairperson or designee of the North Pacific Fishery Management Council;(C)the chairperson or designee of the Pacific Fishery Management Council; and(D)the chairperson or designee of the Western Pacific Regional Fishery Management Council.(b)Alternate CommissionersThe Secretary of State, in consultation with the Secretary, may designate from time to time and for
			 periods of time considered
					appropriate an alternate Commissioner
			 to the Commission. An alternate Commissioner may exercise
			 all powers and duties of
			 a Commissioner in the absence of a Commissioner appointed
			 under subsection (a).(c)Administrative matters(1)Employment statusAn individual serving as a Commissioner, or an alternative Commissioner, other than an officer or
			 employee of the United States
			 Government, shall not be considered a Federal employee, except for the
			 purposes of injury compensation or tort claims liability as provided in
			 chapter 81 of title 5, United States Code, and chapter 171 of title 28,
			 United States Code.(2)CompensationAn individual serving as a Commissioner or an alternate Commissioner, although an
			 officer of the United States while so serving, shall receive no
			 compensation for the individual’s services as such Commissioner or
			 alternate Commissioner.(3)Travel expenses(A)In generalThe Secretary of State shall pay the necessary travel expenses of a Commissioner or an alternate
			 Commissioner in accordance with the Federal
			 Travel Regulations and sections 5701, 5702, 5704 through 5708, and 5731 of
			 title 5, United States Code.(B)ReimbursementThe Secretary may reimburse the Secretary of State for amounts expended by the Secretary of State
			 under this paragraph.(d)Advisory committee(1)Establishment of permanent advisory committee(A)MembershipThere is established an advisory committee which shall be composed of 11 members appointed by the
			 Secretary, including—(i)a member engaging in commercial fishing activities in the management area of the North Pacific
			 Fishery
			 Management Council;(ii)a member engaging in commercial fishing activities in the management area of the Pacific Fishery
			 Management
			 Council;(iii)a member engaging in commercial fishing activities in the management area of the Western Pacific
			 Regional Fishery
			 Management Council;(iv)3 members from the indigenous population of the North Pacific including an Alaska Native, Native
			 Hawaiian or a native-born inhabitant of any possession of the United
			 States in the Pacific, and an individual from a Pacific Coast tribe;(v)a member that is a marine fisheries scientist that is a resident of a State the adjacent exclusive
			 economic zone for which is bounded by the Convention Area;(vi)a member representing a non-governmental organization active in fishery issues in the North
			 Pacific;(vii)a member nominated by the Governor of the State of Alaska;(viii)a member nominated by the Governor of the State of Hawaii; and(ix)a member nominated by the Governor of the State of Washington.(B)Terms and privilegesEach member of the Advisory Committee shall serve for a term of 2
			 years and shall be eligible for reappointment for not more than 3
			 consecutive terms. The Commissioners shall
			 notify the Advisory Committee in advance of each meeting of the
			 Commissioners. The 
			 Advisory Committee may attend each meeting and may  examine and be heard
			 on all proposed programs, investigations, reports,
			 recommendations, and regulations of the Commissioners.(C)ProceduresThe Advisory
			 Committee shall determine its organization and
			 prescribe its practices and procedures for carrying out its functions
			 under this Act, the North Pacific Fisheries Convention, and the
			 Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).
			 The Advisory Committee shall publish and make available to the public a
			 statement of its organization, practices, and procedures. A majority of
			 the members of the Advisory Committee shall constitute a quorum to conduct
			 business. Meetings of the Advisory Committee, except when in executive
			 session, shall be open to the public. Prior notice of each non-executive
			 meeting shall be
			 made public in a timely fashion. The Advisory Committee shall not be
			 subject to the Federal Advisory Committee Act (5 U.S.C. App.).(D)Provision of informationThe Secretary and the Secretary of State shall furnish the Advisory Committee with relevant
			 information concerning fisheries resources and international fishery
			 agreements.(2)Administrative matters(A)Support servicesThe Secretary shall provide to the Advisory Committee in a timely manner such administrative and
			 technical support services as are necessary to function effectively.(B)Compensation; status; expensesAn individual appointed to serve as a member of the Advisory Committee—(i)shall serve without pay; and(ii)shall not be considered a Federal employee, except for the purposes of injury compensation or tort
			 claims liability as provided in chapter 81 of title 5, United States Code,
			 and chapter 171 of
			 title 28, United States Code.(e)Memorandum of understandingFor fisheries resources in the Convention Area, the Secretary, in coordination with the Secretary
			 of State, shall develop a memorandum of understanding with each relevant
			 Council that
			 clarifies the role of each relevant Council with respect to—(1)participation in U.S. delegations to international fishery organizations in the Pacific Ocean,
			 including government-to-government consultations;(2)providing formal recommendations to the Secretary and the Secretary of State regarding necessary
			 measures for both domestic and foreign fishing vessels;(3)coordinating positions with the U.S. delegation for presentation to the appropriate international
			 fishery organization; and(4)recommending those domestic fishing regulations that are consistent with the actions of the
			 international fishery organization, for approval and implementation under
			 the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1801 et seq.).4.Authority and responsibility of the Secretary of StateThe Secretary of State may—(1)receive and transmit, on behalf of the United States, reports, requests, recommendations,
			 proposals, decisions, and other communications of and to the Commission;(2)in consultation with the Secretary, approve, disapprove, object to, or withdraw objections to
			 bylaws
			 and rules, or amendments thereof, adopted by the Commission;(3)with the
			 concurrence of the Secretary, approve or disapprove the general annual
			 program of the Commission with respect to conservation and management
			 measures and other measures proposed or adopted in accordance with the
			 North Pacific Fisheries Convention; and(4)act upon, or refer to other appropriate authority, any communication under paragraph (1).5.Authority of the Secretary of Commerce(a)Promulgation of regulationsThe Secretary, in consultation with the Secretary of State and, with respect to enforcement
			 measures, the Secretary of the department in which the Coast Guard is
			 operating, is authorized to promulgate such regulations as may be
			 necessary to carry out the U.S. international obligations under the North
			 Pacific Fisheries Convention and this Act, including recommendations and
			 decisions adopted by the Commission. If the Secretary has discretion in
			 the implementation of 1 or more measures adopted by the Commission that
			 would govern a straddling stock under the authority of a Council, the
			 Secretary shall promulgate, to the extent practicable within the
			 implementation schedule of the North Pacific Fisheries Convention and any
			 recommendations and decisions adopted by the Commission, such regulations
			 in accordance with the procedures established by the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).(b)Rule of constructionRegulations promulgated under subsection (a) shall be applicable only to a person or a fishing
			 vessel that is or has engaged in fishing activities, or fisheries
			 resources covered by the North Pacific Fisheries Convention under this
			 Act.(c)Additional authorityThe Secretary may conduct, and may request and utilize on a reimbursed or non-reimbursed basis the
			 assistance, services, personnel, equipment, and facilities of other
			 Federal departments and agencies in—(1)scientific, research, and other programs under this Act;(2)fishing operations and biological experiments for purposes of scientific investigation or other
			 purposes necessary to implement the North Pacific Fisheries Convention;(3)the collection, utilization, and disclosure of such information as may be necessary to implement
			 the North Pacific Fisheries Convention, subject to sections 552 and 552a
			 of title 5, United States Code, and section 402(b) of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1881a(b));(4)if recommended by the Commissioners, the assessment and collection of fees, not to exceed 3 percent
			 of the ex-vessel value of fisheries resource harvested by vessels of the
			 United States in fisheries conducted in the Convention Area, to recover
			 the actual costs to the United States of management and enforcement under
			 this Act, which shall be deposited as an offsetting collection in, and
			 credited to, the account providing appropriations to carry out the
			 functions of the Secretary under this Act; and(5)the issuance of permits to owners and operators of U.S. vessels to engage in fishing activities in
			 the Convention Area seaward of the U.S. exclusive economic zone, under
			 such terms and conditions as the Secretary may prescribe, including the
			 period of time that a permit is valid.(d)Consistency with other lawsThe Secretary shall ensure the consistency, to the extent practicable, of fishery management
			 programs administered under this Act, the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1801 et seq.), the Tuna
			 Conventions Act of 1950 (16 U.S.C. 951 et seq.), the South Pacific Tuna
			 Act of 1988 (16 U.S.C. 973 et seq.), section 401 of Public Law 108–219 (16
			 U.S.C. 1821 note) (relating to Pacific albacore tuna), the Atlantic Tunas
			 Convention Act (16 U.S.C. 971 et seq.), and the Western and Central
			 Pacific Fisheries Convention Implementation Act (16 U.S.C. 6901 et seq.).(e)Judicial review of regulations(1)In generalRegulations promulgated by the Secretary under this Act shall be subject to judicial review to the
			 extent authorized by, and in accordance with, chapter 7 of title 5, United
			 States Code, if a
			 petition for such review is filed not later than 30 days after the date on
			 which
			 the regulations are promulgated or the action is published in the Federal
			 Register, as applicable.(2)ResponsesNotwithstanding any other provision of law, the Secretary shall file a response to any petition
			 filed in accordance with paragraph (1), not later than 30 days after
			 the date the Secretary is served with that petition, except that the
			 appropriate court may extend the period for filing such a response upon a
			 showing by the Secretary of good cause for that extension.(3)Copies of administrative recordA response of the Secretary under paragraph (2) shall include a copy of the administrative record
			 for the regulations that are the subject of the petition.(4)Expedited hearingsUpon a motion by the person who files a petition under this subsection, the appropriate court shall
			 assign the matter for hearing at the earliest possible date.6.Enforcement(a)In generalThe Secretary and the Secretary of the department in which the Coast Guard is operating—(1)shall administer and enforce this Act and any regulations issued under this Act, except to the
			 extent otherwise provided for in the Magnuson-Stevens Fishery Conservation
			 and Management Act (16 U.S.C. 1801 et seq.); and(2)may request and utilize on a reimbursed or non-reimbursed basis the assistance, services,
			 personnel, equipment, and facilities of other Federal departments and
			 agencies in the administration and enforcement of this Act.(b)Secretarial actionsExcept as provided under subsection (c), the Secretary and the Secretary of the department in which
			 the Coast Guard is operating shall
			 prevent any person from violating this Act with respect to fishing
			 activities or the conservation of fisheries resources in the Convention
			 Area in the same manner, by the same means, and with the same
			 jurisdiction, powers, and duties as though sections 308 through 311 of the
			 Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1858, 1859, 1860, 1861) were incorporated into
			 and
			 made a part of this Act. Any person that violates any provision of this
			 Act is subject to the penalties and entitled to the privileges and
			 immunities provided in the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1801 et seq.) in the same manner, by the same
			 means, and with the same jurisdiction, power, and duties as though
			 sections 308 through 311 of that Act (16 U.S.C. 1858,	1859, 1860, 1861)
			 were
			 incorporated into and made a part of this Act.(c)Jurisdiction of the courts(1)In generalSubject to paragraphs (2) and (3), the district courts of the United States shall have exclusive
			 jurisdiction over any case or
			 controversy arising under the provisions of this Act, and any such court
			 may at any time—(A)enter restraining orders or prohibitions;(B)issue warrants, process in rem, or other process;(C)prescribe and accept satisfactory bonds or other security; and(D)take such other actions as are in the interest of justice.(2)Hawaii and Pacific insular areasIn the
			 case of Hawaii or any possession of the United States in the Pacific
			 Ocean, the appropriate court is the United States District Court for the
			 District of Hawaii, except that—(A)in the case of Guam and Wake Island, the appropriate court is the United States District Court for
			 the District of Guam; and(B)in the case of the Northern Mariana Islands, the appropriate court is the United States District
			 Court for the District of the Northern Mariana Islands.(3)ConstructionEach violation shall be a separate offense and the offense shall be deemed to have been committed
			 not only in the district where the violation first occurred, but also in
			 any other district authorized by law. Any offense not committed in any
			 district is subject to the venue provisions of section 3238 of title 18,
			 United States Code.(d)Confidentiality(1)In generalAny information submitted to the Secretary in compliance with any requirement under this Act shall
			 be confidential and may not be disclosed, except—(A)to a Federal employee who is responsible for administering, implementing, or enforcing this Act;(B)to the Commission, in accordance with requirements in the North Pacific Fisheries Convention and
			 decisions of the
			 Commission, and, insofar as possible, in accordance with an agreement with
			 the Commission that prevents public disclosure of the identity or business
			 of any person;(C)to State, Council, or Marine Fisheries Commission employees pursuant to an agreement with the
			 Secretary that
			 prevents public disclosure of the identity or business of any person;(D)when required by court order; or(E)when the Secretary has obtained written authorization from the person submitting such information
			 to release such information to another person for a reason not otherwise
			 provided
			 for in this paragraph, and such release does not violate other
			 requirements of this Act.(2)Use of information(A)In generalExcept as provided under subparagraph (B), the Secretary shall promulgate regulations regarding the
			 procedures the Secretary considers necessary to preserve the
			 confidentiality of information submitted under this Act.(B)ExceptionThe Secretary may
			 release or make public information submitted under this Act if the
			 information is in any aggregate or summary
			 form that does not directly or indirectly disclose the identity or
			 business of any person.(3)Rule of constructionNothing in this subsection shall be interpreted or
			 construed to prevent the use for conservation and management purposes by
			 the Secretary of any information submitted under this Act.7.Prohibited actsIt is unlawful for any person—(1)to violate any provision of this Act or any regulation or permit issued pursuant to this Act;(2)to use any fishing vessel to engage in fishing activities without, or after the revocation or
			 during the period of suspension of, an applicable permit issued pursuant
			 to this Act;(3)to refuse to permit any officer authorized to enforce the provisions of this Act to board a fishing
			 vessel subject to such person’s control for the purposes of conducting any
			 search, investigation, or inspection in connection with the enforcement of
			 this Act or any regulation, permit, or the North Pacific Fisheries
			 Convention;(4)to assault, resist, oppose, impede, intimidate, or interfere with any such authorized
			 officer in the conduct of any search, investigation, or inspection in
			 connection with the enforcement of this Act or any regulation, permit, or
			 the North Pacific Fisheries Convention;(5)to resist a lawful arrest for any act prohibited by this Act or any regulation promulgated or
			 permit issued under this Act;(6)to knowingly and willfully ship, transport, offer for sale, sell, purchase, import, export, or have
			 custody, control, or
			 possession of, any fisheries resources taken or retained in violation of
			 this Act or any
			 regulation or permit referred to in paragraph (1) or (2);(7)to interfere with, delay, or prevent, by any means, the apprehension or arrest of another person,
			 knowing that such other person has committed any act prohibited by this
			 section;(8)to knowingly and willfully submit to the Secretary false information (including false information
			 regarding the capacity and extent to which a United States fish processor,
			 on an annual basis, will process a portion of the optimum yield of a
			 fishery that will be harvested by fishing vessels of the United States),
			 regarding any matter that the Secretary is considering in the course of
			 carrying out this Act;(9)to assault, resist, oppose, impede, intimidate, sexually harass, bribe, or interfere with
			 any observer on a vessel under this Act, or any data collector employed by
			 or
			 under contract to any person to
			 carry out responsibilities under this Act;(10)to engage in fishing activities in violation of any regulation adopted pursuant to this Act;(11)to knowingly and willfully ship, transport, purchase, sell, offer for sale, import, export, or have
			 in custody, possession,
			 or control any fisheries resources taken or retained in violation of such
			 regulations;(12)to fail to make, keep, or furnish any catch returns, statistical records, or other reports required
			 by regulations adopted pursuant to this Act to be made, kept, or
			 furnished;(13)to fail to stop a vessel upon being hailed and instructed to stop by a duly authorized official of
			 the United States;(14)to import, in violation of any regulation adopted pursuant to this Act, any
			 fisheries resources in
			 any form of those species subject to regulation pursuant to a
			 recommendation, resolution, or decision of the Commission, or any
			 fisheries resources in
			 any form not under regulation but under investigation by the Commission,
			 during the period such fisheries resources have been denied entry in
			 accordance with the
			 provisions of this Act;(15)to make or submit any false record, account, or label for, or any false identification of, any
			 fisheries resources which has been, or is intended to be imported,
			 exported, transported, sold, offered for sale, purchased, or received in
			 interstate or foreign commerce; or(16)to refuse to authorize and accept boarding by a duly authorized inspector pursuant to procedures
			 adopted by the Commission for the boarding and inspection of fishing
			 vessels in the Convention Area.8.Cooperation in carrying out Convention(a)Federal and State agencies; private institutions and organizationsThe Secretary may cooperate with any Federal agency, any public or private
			 institution or organization within the United States or abroad, and,
			 through the Secretary of State, a duly authorized official of the
			 government of any party to the North Pacific Fisheries Convention, in
			 carrying out
			 responsibilities under this Act.(b)Scientific and other programs; facilities and personnelEach Federal agency is authorized, upon the request of the Secretary, to cooperate in the conduct
			 of scientific and other programs and to furnish facilities and personnel
			 for the purpose of assisting the Commission in carrying out its duties
			 under the North Pacific Fisheries Convention.(c)Sanctioned fishing operations and biological experimentsNothing in this Act, or in the laws of any State, prevents the Secretary or the
			 Commission from—(1)conducting or authorizing the conduct of fishing operations and biological experiments at any time
			 for purposes of scientific investigation; or(2)discharging any other duties prescribed by the North Pacific Fisheries Convention.(d)State jurisdiction not affectedNothing in this Act shall be construed to
			 diminish or to increase the jurisdiction of any State in the territorial
			 sea of the United States.9.Territorial participationThe Secretary of State shall ensure participation in the Commission and its subsidiary bodies by
			 the Commonwealth of the Northern Mariana Islands to the same extent
			 provided to the territories of other nations.10.Exclusive economic zone notificationMasters of commercial fishing vessels of nations fishing under the management authority
			 of the North Pacific Fisheries Convention that do not carry vessel
			 monitoring
			 systems capable of communicating with U.S. enforcement
			 authorities shall, prior to  or as soon as reasonably possible after,
			 entering and transiting the exclusive economic zone bounded by the
			 Convention Area—(1)notify the U.S. Coast Guard of the name, flag state, location, route, and destination of
			 the vessel and of the circumstances under which it will enter U.S. waters;(2)ensure that all fishing gear on board the vessel is stowed below deck or otherwise removed from the
			 place it is normally used for fishing activities and placed where it is
			 not
			 readily available for fishing activities; and(3)if requested by an enforcement officer, proceed to a specified location so that a vessel
			 inspection can be conducted.11.Authorization of appropriations(a)In generalThere are authorized to be appropriated to the Secretary and the Secretary of State such sums as
			 may be necessary
			 to carry out this Act and to pay the United States contribution to the
			 Commission under Article 12 of the North Pacific Fisheries Convention.(b)International cooperation and assistance(1)In generalSubject
			 to the limits of available appropriations and consistent with applicable
			 law, the
			 Secretary or the Secretary of State shall provide appropriate assistance 
			 to developing nations, and international organizations of which such
			 nations are members, to assist those nations in meeting their obligations
			 under the Convention.(2)Transfer of fundsSubject to the limits of available appropriations and consistent with other applicable law, the
			 Secretary and the Secretary of State are authorized to transfer funds to
			 any
			 foreign government, international, non-governmental, or international
			 organization, including the Commission, for purposes of carrying out the
			 international
			 responsibilities under paragraph (1).December 8, 2014Reported with an amendment